DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The disclosure is objected to because of the following informalities:
In [0065] at the fourth line from the end, “shaft 01” should be changed to --shaft--. Reference 01 designates the rotor disc, which is distinct from the shaft.
Appropriate correction is required.

Claim Objections
Claims 3, 6, 7, 9, 11, 13, and 14 are objected to because of the following informalities:
In claim 3 at line 3, after “root” the word --and-- should be added to clarify that the platform is enclosing the rotor, rather than the blade root.
In claim 3 at lines 5-7, “a ring segment groove opening to the rotor shaft running in the circumferential direction is arranged” should be corrected to --a ring segment groove is arranged running in the circumferential direction and opening to the rotor shaft-- for general clarity.
In claim 6 at line 2, “the width” should be corrected to --a width--.
In claim 6 at lines 3-4, “the width” should be corrected to --a width--.
In claim 6 at line 5, “the width” should be corrected to --a width--.
In claim 6 at line 6, “the width” should be corrected to --a width--.
In claim 7 at line 2, “the center of the area” should be corrected to --a center of an area--.
In claim 9 at line 2, “the outer diameter” should be corrected to --an outer diameter--.
In claim 9 at line 3, “the outer diameter” should be corrected to --an outer diameter--.
In claim 11 at line 2, “the outer diameter” should be corrected to --an outer diameter--.
In claim 11 at line 3, “the outer diameter” should be corrected to --an outer diameter--.
claim 13 at line 3, the comma --,-- after “times” should be removed.
In claim 13 at line 5, the comma --,-- after “times” should be removed.
In claim 14 at line 3, “the circumference” should be corrected to --its circumference--.
In claim 14 at line 6, --in this case-- should be deleted.
In claim 14 at line 17, “the inner edge portion” should be corrected to --the inner edge portion of the sealing elements-- to maintain consistent wording.
In claim 14 at the last line, “sealing edge” should be corrected to --the sealing edge--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at lines 5-6 recites the limitation “an inner edge portion pointing to a rotor shaft.” The preamble of claim 1 is “[a] sealing element for use with a rotor,” which excludes the rotor and its shaft, which are not positively recited nor required to meet the configured to point to a rotor shaft.
Claim 1 at lines 5-6 recites the limitation “an inner edge portion pointing to a rotor shaft and an inner side pointing to the rotor shaft.” Thus it is not clear how to distinguish the inner edge- and the inner side because they both point to the rotor shaft. Due to the outer side being defined as “opposite” the inner side, it is also not clear where the outer side is, or how it relates to the outer edge. According to specification [0013], “The side pointing to the rotor disc in the designated installation position is defined below as the inside of the sealing element and the opposite side pointing away from the rotor disc as the outside.” For the purpose of examination, the limitation has been interpreted as and may be corrected to --an inner edge portion pointing to a rotor shaft and an inner side pointing to the rotor disc--.
Claim 1 at lines 8-9 recites the limitation “an underside pointing to a rotor shaft.” The preamble of claim 1 is “[a] sealing element for use with a rotor,” which excludes the rotor and its shaft, which are not positively recited nor required to meet the claim limitations. It is unclear whether the sealing element must be installed on the rotor to meet the claim limitations, or whether the underside is only configured to point to the rotor shaft.
Claim 1 at line 10 recites the limitation “the retaining projection as intended allows a fastening of the sealing element to the rotor disc.” This limitation is unclear. For the purpose of examination, the limitation has been interpreted as and may be corrected 
Claim 2 at line 7 recites the limitation “a plurality of sealing elements … which are fastened with holding projections to the fastening projections.” It is not clear whether both the sealing elements and the holding projections are both fastened to the fastening projections, or whether the sealing elements are fastened by the holding projections to the fastening projections. For the purpose of examination, the limitation has been interpreted as and may be corrected to -- a plurality of sealing elements … which are fastened by holding projections to the fastening projections--.
Claim 2 at the last line recites the limitation “and the sealing elements as claimed in claim 1.” It is not clear whether this is further limitation the sealing elements recited in claim 2 line 6, or whether the sealing elements of claim 1 are required in addition to the sealing elements of claim 1. For the purpose of examination, the limitation has been interpreted as and may be corrected to -- and wherein the sealing elements are as claimed in claim 1--.
Claim 2 at line 7 recites the limitation “holding projections.” It is unclear how these relate to the “retaining projection” of claim 1, or if these are the same structure. For the purpose of examination, the claim 2 limitation has been interpreted as and may be corrected to --the retaining projections--.
Claim 3 at lines 8-9 recites the limitation “an outer edge portion of the sealing elements.” Claim 3 depends from claim 1, which recites “a[n]… outer edge portion” and claim 2, which recites “a plurality of sealing elements,” each of which has an outer edge portion. It is not clear whether the claim 3 recitation is the same outer edge portion 
Claim 4 at line 2 recites the limitation “the holding projection.” Claim 4 depends from claim 2, which recites “holding projections.” It is unclear which holding projection is further limited by claim 4. In light of the specification, it appears that “the holding projection” is the same as “the retaining projection.” For the purpose of examination, the limitation has been interpreted as and may be corrected to --each retaining projection--.
Claim 4 at line 3 recites the limitation “the fastening projection.” Claim 4 depends from claim 2, which recites “fastening projections.” It is unclear which fastening projection is further limited by claim 4. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each fastening projection--.
Claim 4 at line 4 recites the limitation “correctly.” It is unclear how this limits the structure. This rejection may be overcome by deleting --correctly--.
Claim 4 at line 5 recites the limitation “the outer edge portion.” Claim 4 depends from claim 1, which recites “a[n]… outer edge portion” and claim 2, which recites “a plurality of sealing elements,” each of which has an outer edge portion. It is not clear which outer edge portion is limited by claim 4. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the outer edge portions--.
Claim 4 at line 6 recites the limitation “the retaining projection.” Claim 4 depends from claim 2, which recites “a plurality of sealing elements.” According to claim 1, each sealing element has a retaining projection. It is not clear which retaining projection is 
Claim 4 at line 7 recites the limitation “the fastening projection.” Claim 4 depends from claim 2, which recites “fastening projections.” It is unclear which fastening projection is further limited by claim 4. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each fastening projection--.
Claim 4 at line 9 recites the limitation “the retaining projection.” Claim 4 depends from claim 2, which recites “a plurality of sealing elements.” According to claim 1, each sealing element has a retaining projection. It is not clear which retaining projection is limited by claim 4, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each retaining projection--.
Claim 4 at lines 9-10 recites the limitation “the fastening projection.” Claim 4 depends from claim 2, which recites “fastening projections.” It is unclear which fastening projection is further limited by claim 4. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each fastening projection--.
Claim 4 at line 11 recites the limitation “the retaining projection.” Claim 4 depends from claim 2, which recites “a plurality of sealing elements.” According to claim 1, each sealing element has a retaining projection. It is not clear which retaining projection is limited by claim 4, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --each retaining projection--.
Claim 4 at lines 11-12 recites the limitation “the fastening projection.” Claim 4 depends from claim 2, which recites “fastening projections.” It is unclear which fastening 
Claim 5 at line 4 recites the limitation “the side pointing to the rotor shaft.” It is not clear how this side relates to the underside, the inner edge portion, and the inner side of claim 1, rendering the claim indefinite. This rejection may be overcome by amending the limitation to read --the inner edge portions--.
Claim 5 at line 5 recites the limitation “designed in the form of a piston ring.” It is unclear how this design limitation limits the structure, rendering the claim indefinite. This rejection may be overcome by amending the limitation to read --is a piston ring--.
In claim 7 at line 3, the limitation “each specified state of the rotor” is unclear, rendering the claim indefinite. No states have been specified. Also, the rotor is not recited as part of a machine, such as a gas turbine engine, that would have such states or operating modes.
The term "in the region" in claim 7 is a relative term which renders the claim indefinite.  The term "in the region" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the position of the sealing ring cross section relative to the sealing surface is not clear.
Claim 8 recites the limitation “the outside.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the outer side--.
Claim 8 recites the limitation “on the side facing the rotor shaft.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --toward the rotor shaft--.
Claim 10 recites the limitation “the inside.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --the inner side--.
Claim 14 at line 17 recites the limitation “the radially outwardly pointing side.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. For the purpose of examination, the limitation has been interpreted as and may be corrected to --its radially outwardly pointing side--.
Claim 15 recites the limitation “the rotor as claimed in claim 1.” Claim 1 is directed to “[a] sealing element, for use with a rotor,” and does not positively recite a rotor. Thus, the scope of claim 15 is not clear.
Claim 17at line 5 recites the limitation “the width of the sealing ring is between 0.7 times and 0.8 times the width of the sealing ring.” It is not clear how an element can be a different width than itself, rendering the claim indefinite. For the purpose of examination, and in light of the specification at [0039], the limitation has been interpreted as and may be corrected to -- the width of the sealing ring is between 0.7 times and 0.8 times the width of the sealing surface--.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalanne (US 5,169,289).

    PNG
    media_image1.png
    456
    468
    media_image1.png
    Greyscale

Regarding claim 1, Lalanne discloses:
A sealing element (cover 30), for use with a rotor (10), wherein the rotor comprises at least one rotor disc (hub 14 together with ring 18 and web 16), 
	wherein the sealing element (30) extends at least in a circumferential direction (see Fig 2) and in a radial direction (see Fig 1) and forms at least sectionally a portion of a ring-shaped disc (col 2 line 44, “annular flanges”) and a radially outwardly pointing outer edge portion (radially outer surface near 62) and an inner edge portion (74) pointing to a rotor shaft and an inner side (60) pointing to the rotor shaft and an opposite outer side (right side of 30 in Fig 1) and a retaining projection (80) arranged on the inner side, 
	wherein the inner edge portion (74) is conical (col 4 lines 11-15) in design on an underside pointing to the rotor shaft, and 
	wherein the retaining projection (80) as intended allows a fastening (together with 78) of the sealing element to the rotor disc (col 4 lines 33-35), 
	wherein a conical underside forms a sealing surface (this is an intended use of the surface, Lalanne’s surface has the same conical structure, so is capable of the same sealing function. Further, the conical surface is in direct contact with ring 78, and is thus capable for providing sealing. Further still, pressurized air for cooling may be supplied to the blade root - col 5 lines 7-15.), wherein a distance between the sealing surface and the rotor shaft on the inner (left) side is smaller than on the outer (right) side (see surface 74 in Fig 1).
Regarding claim 14, Lalanne discloses:
the rotor comprises a gas turbine rotor (col 1 lines 23-34, a turbine of an aircraft engine is a gas turbine).
Allowable Subject Matter
Claims 2-13 and 15-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Lalanne does not disclose:
a plurality of fastening projections arranged axially in front of a front side between the rotor blade retaining grooves. Instead of a fastening projection, the rotor has an annular groove 82 to mate with the annular projection 80, so a plurality of projections are not disclosed because the mating pieces are annular in form, and the rotor side has a groove, rather than a projection.
a plurality of sealing elements arranged distributed over the circumference. The cover 30 is annular, and thus a plurality are not required. It is not clear whether Lalanne’s cover 30 would be practical, and whether Lalanne’s retention system relied upon for the rejection of claim 1 would be effective if the cover were modified to be segmented instead of annular.
Regarding claim 14, Lalanne discloses:
A rotor (10), comprising: 
at least one rotor disc (hub 14 together with ring 18 and web 16) which has a plurality of rotor blade retaining grooves (20, see Fig 2) arranged distributed around the circumference and…
a rotor component (78) which is mounted on the rotor disc and has at least limited axial displaceability (if 78 moves radially inward, some axial displacement is possible) in this case and has a sealing portion (radially outer surface of 78), and 
a …sealing element (30) arranged [at] the circumference, which extend substantially in the circumferential direction (see Fig 2) and in the radial direction (see Fig 1) and form … a ring-shaped disc and a radially outwardly pointing outer edge portion (near 64) and an inner edge portion (74) pointing to the rotor shaft and an inner side (60) pointing to the rotor disc and an opposite outer side (right side of 30 in Fig 1) and a retaining projection (82) arranged on the inner side, 
…
wherein the inner edge portion (74) of the sealing elements is arranged adjacent to the sealing portion (78) of the rotor component, and 
wherein the sealing portion (78) has a conical sealing surface on the radially outwardly pointing side (at the interface with 74) and the inner edge portion (74) has a sealing edge extending in the circumferential direction....
Lalanne does not disclose:
a plurality of fastening projections arranged axially in front of a front side between the rotor blade retaining grooves, and 
a plurality of sealing elements arranged distributed over the circumference
	wherein the sealing elements are fastened with the retaining projections to the fastening projections of the rotor disc, 
radially inwardly and a circumferential ring surface which extends axially, wherein a one-piece or multi-piece sealing ring is arranged between the sealing surface and the ring surface and sealing edge
The same reasoning as describe for claim 2 applies for the plurality of sealing elements and the fastening projection, and the remaining structure is not disclosed or suggested by the prior art.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bricaud (US 2015/0361813) discloses a turbine rotor plate with a sealing ring abutting a conical underside inclined away from the blade root 11 (opposite the claimed conical surface). The conical underside forms a seal with ring 8.

    PNG
    media_image2.png
    349
    386
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    517
    330
    media_image3.png
    Greyscale

Glynn (US 5,211,407) discloses a turbine rotor having a sideplate with a partly rounded surface creating a partial underside sealing surface at B. “[T]here is preferably a contact point B at and along a radially inner edge of the seal segment 20 where the seal segment contacts the flange 24.” Point B is a point of sealing engagement. “In order to control the point of contact to better assure sealing engagement at the contact points A and B, the seal segment is formed with axially extending radius surfaces at both contact points A and B.” According to the instant specification, the instant invention 

    PNG
    media_image4.png
    478
    570
    media_image4.png
    Greyscale

Regarding claim 1, Glynn discloses:
A sealing element (seal segment 20), for use with a rotor, wherein the rotor comprises at least one rotor disc (14), 
	wherein the sealing element (20) extends at least in a circumferential direction (see Fig 4) and in a radial direction (see Fig 1) and forms at least sectionally a portion of a ring-shaped disc (col 1 lines 63-67) and a radially outwardly pointing outer edge portion (at 21) and an inner edge portion (at 24) pointing to a rotor shaft and an inner side (left side of 20 in Fig 3) pointing to the rotor shaft and an opposite outer side (right side of 20 in Fig 3) and a retaining projection (22, see Fig 6) arranged on the inner side, 
	
	wherein the retaining projection as intended allows a fastening of the sealing element to the rotor disc (col 3 lines 25-45), 
	

Belshaw (US 2016/0272270) discloses a turbine rotor having a sideplate with a partly conical underside.

    PNG
    media_image5.png
    412
    427
    media_image5.png
    Greyscale


[AltContent: textbox (A)]
    PNG
    media_image6.png
    242
    304
    media_image6.png
    Greyscale

Weise (US 2016/0040542) discloses a turbine rotor disk with a conical surface 104 to allow access for a tool.

    PNG
    media_image7.png
    564
    473
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    396
    302
    media_image8.png
    Greyscale
	
    PNG
    media_image9.png
    535
    295
    media_image9.png
    Greyscale

Wagner							Farrell

Farrell (US 3,137,478) discloses a turbine rotor with side plates having a conical underside as part of seals 10. It is not the innermost underside.



[AltContent: textbox (B)]
    PNG
    media_image10.png
    283
    520
    media_image10.png
    Greyscale
 
Matthews (US 2017/0292396) is closely related to a document cited on the IDS and relates to fastening protrusions for disc covers.

    PNG
    media_image11.png
    276
    195
    media_image11.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745